Citation Nr: 0301420	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
2001 which denied the veteran's application to reopen a 
claim for service connection for bilateral hearing loss.

The present Board decision addresses the preliminary issue 
of whether the claim for service connection for bilateral 
hearing loss has been reopened with new and material 
evidence.  Having found favorably on that issue, the Board 
is undertaking additional developing of the evidence, in 
accordance with 38 C.F.R. § 19.9, on the issue of the 
merits of service connection for bilateral hearing loss; 
when such development is accomplished, a Board decision on 
that issue will be prepared and sent to the veteran. 


FINDINGS OF FACT

In a March 1995 decision, the Board denied the veteran's 
application to reopen a claim for service connection for 
bilateral hearing loss.  Evidence received since that 
decision includes some evidence which is neither 
cumulative nor redundant, and which is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted as required 
to reopen the claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7104  (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran had active service in the Army from December 
1952 to November 1954, including service in Korea during 
the Korean Conflict.

Service medical records are not available, except for the 
separation examination report, dated in November 1954, 
which noted hearing to be 15/15 to whispered and spoken 
voice testing.  

The veteran initially filed a claim for service connection 
for bilateral hearing loss in September 1979, contending 
that he had been treated for hearing loss in 1953.  

In connection with his claim, he submitted private medical 
records dated from 1961 to 1979.  These records first 
mention a history of partial deafness in March 1966.  A 
May 1966 audiogram depicts bilateral hearing loss.  Later 
medical records also note the condition.

In November 1979, an acquaintance wrote that he had been 
in basic training with the veteran.  He said that during 
that time the veteran suffered an injury in his ears, 
especially the right ear, while firing a gun, and was 
treated in the dispensary.  

I. Padro, M.D., wrote in February 1980 that the veteran 
had been under treatment for sensorineural deafness in 
both ears since May 1966.  

In July 1980, a statement was received from the veteran's 
sister who said she received letters from the veteran 
while he was in service, in which he complained about an 
ear condition which caused him difficulty in hearing.

A private medical statement from Del Maestro Hospital 
dated in November 1980 indicated that the veteran had 
suffered from hearing loss for 15 years which could be 
related to experiences with artillery.  

Based on the above summarized evidence, the Board denied 
service connection for bilateral hearing loss in a 
decision dated in November 1981.

In May 1992, Dr. Padro wrote that the veteran had been 
under treatment for moderate to severe hearing loss, 
particularly in the high frequencies, for approximately 26 
years.  The doctor said the hearing loss may be associated 
with exposure to highly intensive noise such as from 
artillery, producing acoustic trauma.  Accompanying this 
was a report of a February 1992 audiogram showing hearing 
loss.  

In March 1995, the Board denied the veteran's application 
to reopen the claim for service connection for bilateral 
hearing loss.

In March 2001, the veteran filed a request to reopen his 
claim for service connection for hearing loss.  

VA treatment records from 1999-2001 note sensorineural 
hearing loss.

In March 2002, Dr. J. R. Alvarez-Villa, of the 
otolaryngology department of Ryder Hospital, wrote that 
the veteran was treated for bilateral moderate to profound 
hearing loss which was acquired during service due to loud 
noise exposure.  He said it was due to a high caliber gun 
explosion which caused damage to the hearing mechanism.  
The doctor opined the condition was service-connected.

II.  Analysis

On the limited threshold question of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral hearing loss, there has 
been adequate compliance with the notice and duty to 
assist provisions of the law.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic conditions, including sensorineural hearing loss, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A decision of the Board is final, although a claim may be 
reopened if new and material evidence is submitted; and if 
the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The last final Board decision on the topic in question was 
a March 1995 Board decision which denied an application to 
reopen the claim for service connection for bilateral 
hearing loss.  Evidence of record at the time of that 
decision included the 1954 service separation examination 
which showed normal hearing, post-service medical records 
showing hearing loss in 1966 and later, post-service 
medical statements noting that it was possible that 
hearing loss was caused by noise exposure in service, and 
supporting lay statements.  

Evidence received since the 1995 Board decision includes a 
medical statement, dated in March 2002, which positively 
opines that the veteran's hearing loss was caused by in-
service noise exposure.  This medical opinion will be 
accepted as credible for the limited purpose of 
determining if it is new and material evidence.  In the 
judgment of the Board, this medical statement is new in 
that it is not merely cumulative or redundant.  It is also 
material since it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Id.

The Board concludes that, since the 1995 Board decision, 
new and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss.  
This does not mean that service connection for bilateral 
hearing loss is granted.  Rather, after undertaking 
additional development of the evidence, the Board will 
provide a de novo review of the merits of the reopened 
claim for service connection for bilateral hearing loss, 
and a decision on that issue will be prepared and sent to 
the veteran.  Manio, supra.


ORDER

The claim for service connection for bilateral hearing 
loss has been reopened, and to this extent only, the 
appeal is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

